CUMMINGS, Circuit Judge,
with whom CUDAHY, Circuit Judge, joins, concurring.
While not departing from the views I expressed for the panel in Faheem-El v. Klincar, 814 F.2d 461 (7th Cir.1987), I concur in Judge Flaum’s opinion because it permits Judge Moran “to determine whether due process requires Illinois to furnish additional procedures to protect a parolee’s liberty interest.” This does not rule out the Faheem-El panel suggestion that due process requires early conditional release consideration for parolees arrested on new criminal charges. 814 F.2d at 477. Both Faheem-El’s and the class’ true complaint is not that as parolees they have an absolute right to bail but rather that when they allegedly violate their parole, Illinois bars them from obtaining freedom for long periods of time regardless of the nature of their prior convictions or the possible criminal activity that prompted their arrests. If on remand the district court requires Illinois to move more quickly to identify arrested parolees who can safely be released, such a mandate need not affect the state’s interest in regulating parole.
The en banc result is harmonious with Morrissey v. Brewer, 408 U.S. 471, 485-87, 92 S.Ct. 2593, 2602-03, because there the Supreme Court required a preliminary hearing “as promptly as convenient after arrest [of a parolee] * * * to determine * * * whether there is probable cause to hold the parolee for the final decision of the parole board on revocation.” In turn the parole revocation hearing must be “within a reasonable time after the parolee is taken into custody,” and a lapse of two months was considered by the Court not “to be unreasonable.” 408 U.S. at 488, 92 S.Ct. at 2603-04.
As outlined in the panel’s opinion, these due process strictures have not been observed in Illinois. In Faheem-El’s class action, it was shown that he, for example, was held confined for almost six weeks without receiving a preliminary revocation hearing and over one year before his final revocation hearing. 814 F.2d at 464. The record reflects that his treatment was not atypical of other parolees arrested for allegedly violating their parole. In his careful review of the evidence the district judge found that frequently “many weeks and even many months [of detention] separate the preliminary and final parole revocation.” 620 F.Supp. at 1318 (footnote omitted). Regardless of any bail question, which was not discussed in Morrissey,* such confinements clearly violate the Due Process Clause of the Fourteenth Amendment under Morrissey.

 There is not even a dictum in Morrissey about bail, probably because its stringent requirements for a prompt preliminary hearing and a final hearing within about two months did not mandate a bail discussion. Bail was discussed by the panel in Faheem-El because it was the only issue appealed by the state. 814 F.2d at 466. Moreover, as this Court recently pointed out, "a dictum is not authoritative. It is the part of an opinion that a later court, even if it is an inferior court, is free to reject.” United States v. Crawley, 837 F.2d 291, 292 (7th Cir.1988).